Citation Nr: 0843643	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-34 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for nasopharyngeal cancer, 
to include as a residual of exposure to Agent Orange during 
service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from February 
1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Private medical records reveal that the veteran was 
treated for a diagnosis of nasopharyngeal carcinoma in 2004.  

3.  The medical opinion of a private oncologist is that the 
veteran's nasopharyngeal carcinoma was caused by chemical 
exposure during active service in Vietnam.  


CONCLUSION OF LAW

Nasopharyngeal carcinoma was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for a psychiatric disorder.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; private medical treatment records; and a 
private medical opinion.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claim for service 
connection.  

The veteran claims entitlement to service connection for 
nasopharyngeal carcinoma.  He specifically claims that this 
disability is the result of his exposure to Agent Orange 
during active military service in Vietnam.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2008).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for nasal and pharyngeal 
cancer.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); 
See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); 
See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 
66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 
(November. 2, 1999).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claims 
for service connection based upon exposure to Agent Orange 
shall fail.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2008). 

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008).

Private medical records reveal that the veteran was diagnosed 
with nasopharyngeal carcinoma in July 1994.  However, service 
connection for this disability on a presumptive basis is not 
warranted as this cancer is not one of the disabilities 
enumerated at 38 C.F.R. § 3.309(e).  See also Notice, 72 
Fed.Reg. 32395-407 (June 12, 2007); Notice, 68 Fed.Reg. 27630 
-27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The veteran's private oncologist submitted a letter dated May 
2005.  This letter confirms that the veteran was diagnosed 
with nasopharyngeal carcinoma in 2004 and that he was treated 
with radiation and chemotherapy.  The physician's medical 
opinion was that there was a relationship between the 
veteran's chemical exposure during active service in Vietnam, 
Agent Orange exposure, and his development of cancer.  The 
physician attached a medical article to support his opinion.  
Review of the attached medical article, however, does not 
indicate support showing either a greater or lesser incidence 
of nasopharyngeal carcinoma with respect to Agent Orange 
exposure.  

Nevertheless, the veteran has produced a medical opinion from 
a private oncologist which relates his nasopharyngeal 
carcinoma to Agent Orange exposure during active service.  
There is no medical opinion of record which specifically 
refutes this opinion.  Accordingly, the evidence supports a 
grant of service connection for nasopharyngeal carcinoma on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); 
McCartt v. West, 12 Vet. App. 164, 167 (1999).




ORDER

Service connection for nasopharyngeal cancer is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


